DETAILED ACTION
Response to Amendment
The previous 112(a) rejections have been maintained.
In light of the amended claims, the claims are rejected under 35 U.S.C. 101.
In light of the amended claims, the claims are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 05/20/2022, the following has occurred: claims 1, 12, and 16 have been amended; claims 2-11, 13-15, and 17-20 have remained unchanged; and no new claims have been added.
Claims 1-20 are pending.
Effective Filing Date: 01/03/2020

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. 112(a) Rejections:
Applicant cites paragraphs [0004], [0030], [0052], [0067], and [0082] of the specification and argues that one of ordinary skill in the art would have been able to determine what the “calculation” aspect entailed. Applicant further states that “quantification of these factors for the purpose of calculating can take many forms ranging from simple to complex.” Examiner however respectfully disagrees. The cited paragraphs from the specification merely state that there is a calculation with certain factors, they do not actually describe the calculation itself. Additionally, section 2163.02 of the MPEP states:
“Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it").”

The issue is that the specification has not described the “calculating” step in a manner that shows the invention was ready for patenting. A perceived, critical component of this invention is this calculating step and Applicant has not sufficiently disclosed this step within the specification. To support this, Examiner highlights the argument Applicant made in the remarks received on 05/20/2022. Applicant argues that the calculating step would be known to those skilled in the art and may vary from simple to complex calculations. Applicant is implying that any calculation could occur to arrive to this recommended course of action, but Examiner is unable to determine if the Applicant had possession of this invention at the time because possession of the calculation cannot be determined. For example, Applicant could have submitted the application for the invention without first fully determining the metes and bounds of this potentially-complex calculation. Accordingly, possession of this calculation and invention are unable to be determined.

35 U.S.C. 101 Rejections:
Applicant argues with regards to amended claim language. This claim language has been further addressed below in the 35 U.S.C. 101 rejection section. In general, the addition of the “illness monitoring server” does not necessarily direct the claims towards a computer system as the recitation of the server is not significant enough to be deemed so. The “illness monitoring server” in the claims may be directed towards using the abstract idea and “applying it” with generic computer components.
Also, the addition of the sending and controlling limitations does not integrate the abstract idea into a practical application as the claim for these new elements do not necessarily indicate a practical usage. For example, the controlling aspect of these claims does not specifically require a real world change outside of the generation of a recommended course of action. To elaborate, a recommended course of action is already generated and is now being sent. The recommended course of action itself may be considered as something that controls self-care to impact health over time. This is different than something (let’s say an insulin device) that uses the recommended course of action and changes its administration parameters to reflect the recommended course of action. The device would then be able to administer the generated course of action, thus putting it in the realm of a practical application.
Lastly, with respect to DDR Holdings, Examiner respectfully disagrees with Applicant’s statement that the claimed solution is necessarily rooted in computer technology. Applicant cites paragraph [0053] of the specification to outline the technical solution and the technical problem which states:
“Thus, illustrative embodiments provide one or more technical solutions that overcome a technical problem with determining illness duration and severity for a user and impact on user productivity based on IoT data. As a result, these one or more technical solutions provide a technical effect and practical application in the field of IoT.”

This description merely describes states that the technical problem is associated with determining illness and severity for a user and impact on user productivity based on IOT data. Examiner disagrees with Applicant that the technical problem is rooted in a computer field as the description within the specification outlines that the problem is directed towards a desired determination using captured data. The technical problem here seems to be directed towards the need for a determination of a patient status based on collected data, where the technical solution is the determination itself. This would not be similar to “a problem specifically arising in the realm of computer networks” in DDR Holdings as this determination of a patient status is not limited to a computing environment.

35 U.S.C. 103 Rejections:
Applicant amended the claims to add a “sending” step and a “controlling” step and argued that the amended limitations overcame the previous references. Examiner however respectfully disagrees with this statement as both the “sending” step and the “controlling” step are taught in the Francois reference (see the 35 U.S.C. 103 rejection section for the citations that address each element). Broadly speaking, the sending and controlling steps are similar in that a recommendation message that is sent to a user can also be considered as a message that controls the care for the patient. Francois teach that directions are sent to a device that the user is able to view. These directions for a course of action control the care for the patient.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 12, and 16 each recite that there is a calculation of a recommended course of action. However this calculation is not described in the specification leading Examiner to believe that Applicant did not possess the invention at the time of filing. The specification lacks a description of how the inventor determines a recommended course of action using the three claimed variables of “the crowdsourced data from the defined area surrounding the geolocation of the user”, “the illness history of the user”, and “the criticality of upcoming events corresponding to the user”.
Claims 2-11, 13-15, and 17-20 depend on claims 1, 12, and 16 respectively and are therefore rejected for similar reasons.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-11 are drawn to a method, claims 12-15 are drawn to a system, and claims 16-20 are drawn to a computer program product, each of which is within the four statutory categories. Claims 1-20 are further directed to an abstract idea on the grounds set out in detail below. As discussed below, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea (Step 1: YES).

Step 2A:
Prong One:
Claim 1 recites, in part, performing the steps of 1) detecting onset of an illness effecting a user based on analyzing data regarding the user, 2) collecting crowdsourced data from a defined area surrounding a location of the user, the crowdsourced data is related to the illness of the user and includes a median illness duration and severity for the illness, 3) collecting an illness history of the user from a profile corresponding to the user, 4) identifying criticality of upcoming events in a calendar corresponding to the user, 5) calculating a recommended course of action for the user regarding the illness based on the crowdsourced data from the defined area surrounding the location of the user, the illness history of the user, and the criticality of upcoming events corresponding to the user, 6) send the recommended course of action to a user, and 7) control self-care to impact health over time using the recommended course of action. These steps correspond to Certain Methods of Organizing Human Activity, more particularly, managing personal behavior or relationships or interactions between people (including following rules or instructions). Independent claims 12 and 16 recite similar limitations and are also directed to an abstract idea under the same analysis.
Depending claims 2-11, 13-15, and 17-20 include all of the limitations of claims 1, 12, and 16, and therefore likewise incorporate the above described abstract idea. Depending claims 2, 13, and 17 add the additional steps of “monitoring one or more illness symptoms of the user”, “determining whether at least one of the one or more illness symptoms exceeds a defined illness threshold level”, and "responsive to determining that at least one of the one or more illness symptoms exceeds the defined illness threshold, outputting a notification to the user to escalate a response to the illness”; claims 3, 14, and 18 add the additional steps of “identifying the plurality of IoT devices corresponding to the user based on a registration received from the user”, “ Page 27 of 34connecting to the plurality of IoT devices corresponding to the user via a network”, and “receiving symptom-correlated data indicative of the illness of the user from the plurality of IoT devices corresponding to the user via the network”; claims 4, 15, and 19 add the additional step of “performing an analysis of symptom-correlated data corresponding to the user against the crowdsourced data from the defined area surrounding the geolocation of the user related to the illness of the user”; claims 5 and 20 add the additional step of “determining a median duration and severity of the illness of the user for the geolocation of the user based on an analysis of symptom-correlated data corresponding to the user against the crowdsourced data from the defined area surrounding the geolocation of the user related to the illness of the user” and “sending the median duration and severity of the illness for the geolocation to a client device of the user via a network”; claim 6 adds the additional steps of “detecting that symptom-correlated data corresponding to the user exceeded a first defined illness symptom threshold level”, “reviewing information in the illness history of the user to identify typical illness recovery time, illness effect on productivity, and treatment effect on productivity corresponding to the user”, and “reviewing entries in the electronic calendar of the user to identify critical upcoming events corresponding to the user that are scheduled within the typical illness recovery time of the user”; claim 7 adds the additional steps of “predicting a course of action for the user regarding the illness based on identified typical illness recovery time, illness effect on productivity, treatment effect on productivity, and critical upcoming events corresponding to the user; and generating a recommendation for the user based on the course of action regarding the illness”, and “sending the recommendation regarding the illness to a client device of the user via a network”; claim 8 adds the additional steps of “monitoring received symptom-correlated data related to the illness of the user from the plurality of IoT devices corresponding to the user to identify symptom changes”, “determining whether a symptom change has occurred based on the monitoring”, and “responsive to determining that a symptom change has occurred based on the monitoring, determining whether the symptom change is an increase in symptom severity above a second defined illness symptom threshold level”; claims 9 adds the additional step of “responsive to determining that the symptom change is an increase in symptom severity above the second defined illness symptom threshold level, sending an alert to an emergency contact regarding the symptom change”; claim 10 adds the additional steps of “responsive to determining that the symptom change is not an increase in symptom severity above the second defined illness symptom threshold level, determining whether the symptom change is a new symptom”, “responsive to determining that the symptom change is a new symptom, performing an analysis of the crowdsourced data related to the illness of the user that was collected from the defined area surrounding the geolocation of the user”, and “ Page 29 of 34determining whether occurrence of the new symptom is expected based on the analysis of the crowdsourced data related to the illness of the user”; and claim 11 adds the additional step of “responsive to determining that the occurrence of the new symptom is not expected based on the analysis of the crowdsourced data related to the illness of the user, sending an alert to an emergency contact regarding the symptom change and recording the symptom change in the illness history of the user”. These additional limitations only further serve to limit the abstract idea. Thus, depending claims 2-11, 13-15, and 17-20 are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 12, and 16 (Step 2A (Prone One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – using 1) data collected from a plurality of Internet of Things (IoT) devices corresponding to the user, 2) geolocation, 3) an electronic calendar, 4) a bus system, 5) a storage device connected to the bus system, wherein the storage device stores program instructions, 6) a processor connected to the bus system, wherein the processor executes the program instructions to perform the claimed steps, 7) a client device, and 8) an illness monitoring server to perform the claimed steps.
The 1) data collected from a plurality of Internet of Things (IoT) devices corresponding to the user and 7) client device add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, see MPEP 2106.05(g).
The use of 2) geolocation generally links the abstract idea to a particular technological environment or field of use (such as global positioning systems, see MPEP 2106.05(h)).
The 3) electronic calendar generally links the abstract idea to a particular technological environment or field of use (such as computing devices, see MPEP 2106.05(h)).
The 4) bus system, 5) storage device, 6) processor, and 8) illness monitoring server in these steps are recited at a high-level of generality (i.e., as generic components performing generic computer functions such as determining data from a set of data) such that it amount to no more than mere instructions to apply the exception using a generic computer component (see: Applicant’s specification: paragraph [0040] for a bus system, paragraph [0023] for storage device, paragraph [0027] for a processor, and paragraph [0055] for an illness monitoring server).
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea (Step 2A (Prong Two): NO).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using 1) data collected from a plurality of Internet of Things (IoT) devices corresponding to the user, 2) geolocation, 3) an electronic calendar, 4) a bus system, 5) a storage device, 6) a processor, 7) a client device, and 8) an illness monitoring server to perform the claimed steps amounts to no more than insignificant extra-solution activity in the form of WURC (well-understood, routine, and conventional) activity or mere instructions to apply the exception using a generic computer component that does not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea (quality control) to a particular technological environment. It should be noted that the claims do not include additional elements that amount to significantly more than the judicial exception because the Specification recites mere generic computer components, as discussed above that are being used to apply method steps of organizing human activity. Specifically, MPEP 2106.05(d), MPEP 2106.05(f), and 2106.05(h) recite that the following limitations are not significantly more:
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d));
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (MPEP § 2106.05(h)).

The 1) data collected from a plurality of Internet of Things (IoT) devices and 7) a client device add insignificant extra-solution activity/pre-solution activity in the form of WURC activity to the abstract idea. The following are examples of court decisions demonstrating computer functions as well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II): Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites storing 1) IOT data in an electronic memory, and retrieving the IOT data from storage in order to calculate a recommended course of action. Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives recommended course of action data, and transmits the data to a 7) client device over a network, for example the Internet.
The use of 2) geolocation generally links the abstract idea to a particular technological environment or field of use. The following represents an example that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)): Limiting the abstract idea data to geolocation, because limiting application of the abstract idea to geolocation is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.
The 3) electronic calendar generally links the abstract idea to a particular technological environment or field of use. The following represents an example that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)): Limiting the abstract idea data to an electronic calendar, because limiting application of the abstract idea to an electronic calendar is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.
Furthermore, the current invention calculates a recommended course of action utilizing 4) a bus system, 5) a storage device, 6) a processor, and 8) an illness monitoring server thus the bus system, server, storage device, and processor are adding the words “apply it” with mere instructions to implement the abstract idea on a computer.
Mere instructions to apply an exception using a generic computer component, a general linking to a particular technological field, and WURC activity cannot provide an inventive concept. The claims are not patent eligible (Step 2B: NO).

Claims 1-20 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 12-13, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0262604 to Francois in view of U.S. 2020/0279339 to Akutagawa et al. further in view of U.S. Patent No. 5,911,132 to Sloan.
As per claim 1, Francois teaches a method comprising:
--detecting, using an illness monitoring server, onset of an illness effecting a user based on analyzing data regarding the user (see: paragraph [0124] where monitoring of blood pressure may detect the onset of prehypertension or may detect a trend towards prehypertension over a period of several months or more. The illness monitoring server is the computer embodiment of the Francois invention in paragraph [0453]) collected from a plurality of Internet of Things (IoT) devices corresponding to the user; (see: paragraph [0128] where there may be a plurality of connected monitoring devices)
--collecting, using the illness monitoring server, crowdsourced data from a defined area surrounding a geolocation of the user, (see: paragraph [0415] where there is a data collection module that collects data from relevant geographic locations. . The illness monitoring server is the computer embodiment of the Francois invention in paragraph [0453]) the crowdsourced data is related to the illness of the user (see: paragraph [0415] where the collected data may be related to the user) and includes severity for the illness; (see: paragraph [0086] where data that may be informative of degree of severity of the condition would be considered relevant to that condition)
--collecting, using the illness monitoring server, an illness history of the user from a profile corresponding to the user; (see: paragraph [0094] where the health data collected according to a T-plan may constitute past medical history relevant to the T-plan condition. The illness monitoring server is the computer embodiment of the Francois invention in paragraph [0453])
--calculating, using the illness monitoring server, a recommended course of action for the user regarding the illness based on the crowdsourced data from the defined area surrounding the geolocation of the user and the illness history of the user; (see: paragraphs [0094] and [0242] where patient data is taken into account and includes environmental conditions (crowdsourced data from the area surrounding the geolocation of the user) and the physiological data (history of illness of the user) and a recommended course of action is determined. The illness monitoring server is the computer embodiment of the Francois invention in paragraph [0453])
--sending, using the illness monitoring server, the recommended course of action to a client device of the user; (see: paragraph [0149] where a course of action is being suggested to the patient by providing appropriate directions to the patient. Also see: FIG. 3E and paragraph [0173] where the recommended course of action is sent to the device of the user. The illness monitoring server is the computer embodiment of the Francois invention in paragraph [0453]) and
--controlling, using the illness monitoring server, self-care to impact health over time using the recommended course of action (see: FIG. 3E and paragraph [0173] where directions (course of action) for controlling self-care are being presented to the user. The invention here controls the care of the patient as it controls the directions for care. The illness monitoring server is the computer embodiment of the Francois invention in paragraph [0453]).
Francois may teach the above-recited limitations, but Francois may not further, specifically teach:
1) --the crowdsourced data includes a median illness duration;
2) --identifying criticality of upcoming events in an electronic calendar corresponding to the user; and
3) --calculating a recommended course of action for the user based on the criticality of upcoming events corresponding to the user.

Akutagawa et al. teaches:
2) --identifying criticality of upcoming events in an electronic calendar corresponding to the user; (see: paragraph [0087] where a to-do list is generated and analyzed for the corresponding user) and
3) --calculating a recommended course of action for the user based on the criticality of upcoming events corresponding to the user (see: paragraph [0087] where the to-do list is analyzed based on the importance of the items and the events are planned).
One of ordinary skill at the time of the invention was filed would have found it obvious to 2) identify criticality of upcoming events in an electronic calendar corresponding to the user and 3) calculate a recommended course of action for the user regarding the illness based on the criticality of upcoming events corresponding to the user as taught by Akutagawa et al. in the method as taught by Francois with the motivation(s) of improving the quality of event planning (see: paragraph [0003] of Akutagawa et al.).

Sloan teaches:
1) --the crowdsourced data includes a median illness duration (see: column 6, lines 33-48 where there is an expected duration of his/her illness and likely severity under normal circumstances of the symptoms on each day of the illness).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a median illness duration as taught by Sloan for the crowdsourced data as disclosed by Francois and Akutagawa et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Francois and Akutagawa et al. teaches of using crowdsourced data thus one can substitute wherein that data includes a median illness duration to obtain predictable results of creating plans based on crowdsourced data. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 2, Francois, Akutagawa et al., and Sloan in combination teaches the method of claim 1, see discussion of claim 1. Francois further teaches:
--monitoring one or more illness symptoms of the user; (see: paragraph [0008] where there is condition monitoring)
--determining whether at least one of the one or more illness symptoms exceeds a defined illness threshold level; (see: paragraph [0154] where there is tracking of a level of severity for a particular symptom over time. Particular responses (indication of a level) may trigger additional questions) and
--responsive to determining that at least one of the one or more illness symptoms exceeds the defined illness threshold, outputting a notification to the user to escalate a response to the illness (see: paragraph [0266] where an abnormal value is detected and then an issued direction to the patient to obtain urgent medical attention is triggered).

As per claim 4, Francois, Akutagawa et al., and Sloan in combination teaches the method of claim 1, see discussion of claim 1. Francois further teaches
--performing an analysis of symptom-correlated data corresponding to the user against the crowdsourced data from the defined area surrounding the geolocation of the user related to the illness of the user (see: paragraphs [0094] and [0242] where patient data is taken into account and includes environmental conditions (crowdsourced data from the area surrounding the geolocation of the user) and the physiological data (symptom-correlated data of the user) and a recommended course of action is determined).

As per claim 5, Francois, Akutagawa et al., and Sloan in combination teaches the method of claim 1, see discussion of claim 1. Francois further teaches:
--determining a severity of the illness of the user for the geolocation of the user based on an analysis of symptom-correlated data corresponding to the user against the crowdsourced data from the defined area surrounding the geolocation of the user related to the illness of the user; (see: paragraph [0329] where severity level is being assessed for a patient’s condition using classification schemes. Also see: paragraph [0415] where crowdsourced data is used by this invention) and
--sending the severity of the illness for the geolocation to a client device of the user via a network (see: paragraph [0329] where severity of condition is a patient characteristic for that condition. Further see: paragraphs [0014] and [0019] where the information that identifies a set of patient characteristics is received, thus it was sent).
Francois and Akutagawa et al. in combination may not further, specifically teach:
1) --determining a median duration of the illness of the user for the geolocation of the user; and
2) --sending the median duration of the illness for the geolocation to a client device of the user.
Sloan further teaches:
1) --determining a median duration of the illness of the user for the geolocation of the user; (see: column 6, lines 33-48 where expected duration for the illness is determined) and
2) --sending the median duration of the illness for the geolocation to a client device of the user (see: column 6, lines 33-48 where e-doc 12 has access to the records of a large number of similar cases, thus the medical duration of the illness information is being sent to the e-doc).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 12, Francois teaches a computer system comprising:
--instructions to:
--detect, using an illness monitoring server, onset of an illness effecting a user based on analyzing data regarding the user (see: paragraph [0124] where monitoring of blood pressure may detect the onset of prehypertension or may detect a trend towards prehypertension over a period of several months or more. The illness monitoring server is the computer embodiment of the Francois invention in paragraph [0453]) collected from a plurality of Internet of Things (IoT) devices corresponding to the user; (see: paragraph [0128] where there may be a plurality of connected monitoring devices)
--collect, using the illness monitoring server, crowdsourced data from a defined area surrounding a geolocation of the user, (see: paragraph [0415] where there is a data collection module that collects data from relevant geographic locations. The illness monitoring server is the computer embodiment of the Francois invention in paragraph [0453]) the crowdsourced data is related to the illness of the user (see: paragraph [0415] where the collected data may be related to the user) and includes severity for the illness; (see: paragraph [0086] where data that may be informative of degree of severity of the condition would be considered relevant to that condition)
--collect, using the illness monitoring server, an illness history of the user from a profile corresponding to the user; (see: paragraph [0094] where the health data collected according to a T-plan may constitute past medical history relevant to the T-plan condition. The illness monitoring server is the computer embodiment of the Francois invention in paragraph [0453])
--calculate, using the illness monitoring server, a recommended course of action for the user regarding the illness based on the crowdsourced data from the defined area surrounding the geolocation of the user and the illness history of the user; (see: paragraphs [0094] and [0242] where patient data is taken into account and includes environmental conditions (crowdsourced data from the area surrounding the geolocation of the user) and the physiological data (history of illness of the user) and a recommended course of action is determined. The illness monitoring server is the computer embodiment of the Francois invention in paragraph [0453])
--send, using the illness monitoring server, the recommended course of action to a client device of the user; (see: paragraph [0149] where a course of action is being suggested to the patient by providing appropriate directions to the patient. Also see: FIG. 3E and paragraph [0173] where the recommended course of action is sent to the device of the user. The illness monitoring server is the computer embodiment of the Francois invention in paragraph [0453]) and
--control, using the illness monitoring server, self-care to impact health over time using the recommended course of action (see: FIG. 3E and paragraph [0173] where directions (course of action) for controlling self-care are being presented to the user. The invention here controls the care of the patient as it controls the directions for care. The illness monitoring server is the computer embodiment of the Francois invention in paragraph [0453]).
Francois may teach the above-recited limitations, but Francois may not further, specifically teach:
1) --a bus system; 
2) --a storage device connected to the bus system, wherein the storage device stores program instructions; and
3) --a processor connected to the bus system, wherein the processor executes the program instructions to:
3a) --the crowdsourced data includes a median illness duration;
3b) --identify criticality of upcoming events in an electronic calendar corresponding to the user; and
3c) --calculating a recommended course of action for the user based on the criticality of upcoming events corresponding to the user.

Akutagawa et al. teaches:
1) --a bus system; (see: 210 of FIG. 2 and paragraph [0186] where there is a bus)
2) --a storage device connected to the bus system, wherein the storage device stores program instructions; (see: 204 of FIG. 2 and paragraph [0186] where there is a memory) and
3) --a processor connected to the bus system, (see: 206 of FIG. 2 and paragraph [0186] where there is a processor) wherein the processor executes the program instructions to:
3b) --identifying criticality of upcoming events in an electronic calendar corresponding to the user; (see: paragraph [0087] where a to-do list is generated and analyzed for the corresponding user) and
3c) --calculating a recommended course of action for the user based on the criticality of upcoming events corresponding to the user (see: paragraph [0087] where the to-do list is analyzed based on the importance of the items and the events are planned).
One of ordinary skill at the time of the invention was filed would have found it obvious to use 1) a bus system, 2) a storage device connected to the bus system, wherein the storage device stores program instructions, and 3) a processor connected to the bus system, wherein the processor executes the program instructions to: 3b) identify criticality of upcoming events in an electronic calendar corresponding to the user and 3c) calculate a recommended course of action for the user regarding the illness based on the criticality of upcoming events corresponding to the user as taught by Akutagawa et al. in the system as taught by Francois with the motivation(s) of improving the quality of event planning (see: paragraph [0003] of Akutagawa et al.).

Sloan teaches:
3a) --the crowdsourced data includes a median illness duration (see: column 6, lines 33-48 where there is an expected duration of his/her illness and likely severity under normal circumstances of the symptoms on each day of the illness).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a median illness duration as taught by Sloan for the crowdsourced data as disclosed by Francois and Akutagawa et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Francois and Akutagawa et al. teaches of using crowdsourced data thus one can substitute wherein that data includes a median illness duration to obtain predictable results of creating plans based on crowdsourced data. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 13, Francois, Akutagawa et al., and Sloan in combination teaches the system of claim 12, see discussion of claim 12. Furthermore, claim 13 is substantially similar to claim 2 thus claim 13 is rejected in a similar manner to claim 2.

As per claim 15, Francois, Akutagawa et al., and Sloan in combination teaches the system of claim 12, see discussion of claim 12. Furthermore, claim 15 is substantially similar to claim 4 thus claim 15 is rejected in a similar manner to claim 4.

As per claim 16, Francois teaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith, (see: paragraph [0126] where there is a computer readable medium having instructions) the program instructions executable by a computer to cause the computer to perform a method comprising:
--detecting, using an illness monitoring server, onset of an illness effecting a user based on analyzing data regarding the user (see: paragraph [0124] where monitoring of blood pressure may detect the onset of prehypertension or may detect a trend towards prehypertension over a period of several months or more. The illness monitoring server is the computer embodiment of the Francois invention in paragraph [0453]) collected from a plurality of Internet of Things (IoT) devices corresponding to the user; (see: paragraph [0128] where there may be a plurality of connected monitoring devices)
-- Page 31 of 34collecting, using the illness monitoring server, crowdsourced data from a defined area surrounding a geolocation of the user, (see: paragraph [0415] where there is a data collection module that collects data from relevant geographic locations. The illness monitoring server is the computer embodiment of the Francois invention in paragraph [0453]) the crowdsourced data is related to the illness of the user (see: paragraph [0415] where the collected data may be related to the user) and includes severity for the illness; (see: paragraph [0086] where data that may be informative of degree of severity of the condition would be considered relevant to that condition)
--collecting, using the illness monitoring server, an illness history of the user from a profile corresponding to the user; (see: paragraph [0094] where the health data collected according to a T-plan may constitute past medical history relevant to the T-plan condition. The illness monitoring server is the computer embodiment of the Francois invention in paragraph [0453])
--calculating, using the illness monitoring server, a recommended course of action for the user regarding the illness based on the crowdsourced data from the defined area surrounding the geolocation of the user and the illness history of the user; (see: paragraphs [0094] and [0242] where patient data is taken into account and includes environmental conditions (crowdsourced data from the area surrounding the geolocation of the user) and the physiological data (history of illness of the user) and a recommended course of action is determined. The illness monitoring server is the computer embodiment of the Francois invention in paragraph [0453])
--sending, using the illness monitoring server, the recommended course of action to a client device of the user; (see: paragraph [0149] where a course of action is being suggested to the patient by providing appropriate directions to the patient. Also see: FIG. 3E and paragraph [0173] where the recommended course of action is sent to the device of the user. The illness monitoring server is the computer embodiment of the Francois invention in paragraph [0453]) and
--controlling, using the illness monitoring server, self-care to impact health over time using the recommended course of action (see: FIG. 3E and paragraph [0173] where directions (course of action) for controlling self-care are being presented to the user. The invention here controls the care of the patient as it controls the directions for care. The illness monitoring server is the computer embodiment of the Francois invention in paragraph [0453]).
Francois may teach the above-recited limitations, but Francois may not further, specifically teach:
1) --the crowdsourced data includes a median illness duration;
2) --identifying criticality of upcoming events in an electronic calendar corresponding to the user; and
3) --calculating a recommended course of action for the user based on the criticality of upcoming events corresponding to the user.

Akutagawa et al. teaches:
2) --identifying criticality of upcoming events in an electronic calendar corresponding to the user; (see: paragraph [0087] where a to-do list is generated and analyzed for the corresponding user) and
3) --calculating a recommended course of action for the user based on the criticality of upcoming events corresponding to the user (see: paragraph [0087] where the to-do list is analyzed based on the importance of the items and the events are planned).
One of ordinary skill at the time of the invention was filed would have found it obvious to 2) identify criticality of upcoming events in an electronic calendar corresponding to the user and 3) calculate a recommended course of action for the user regarding the illness based on the criticality of upcoming events corresponding to the user as taught by Akutagawa et al. in the computer program product as taught by Francois with the motivation(s) of improving the quality of event planning (see: paragraph [0003] of Akutagawa et al.).

Sloan teaches:
1) --the crowdsourced data includes a median illness duration (see: column 6, lines 33-48 where there is an expected duration of his/her illness and likely severity under normal circumstances of the symptoms on each day of the illness).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a median illness duration as taught by Sloan for the crowdsourced data as disclosed by Francois and Akutagawa et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Francois and Akutagawa et al. teaches of using crowdsourced data thus one can substitute wherein that data includes a median illness duration to obtain predictable results of creating plans based on crowdsourced data. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 17, Francois, Akutagawa et al., and Sloan in combination teaches the product of claim 16, see discussion of claim 16. Furthermore, claim 17 is substantially similar to claim 2 thus claim 17 is rejected in a similar manner to claim 2.

As per claim 19, Francois, Akutagawa et al., and Sloan in combination teaches the product of claim 16, see discussion of claim 16. Furthermore, claim 19 is substantially similar to claim 4 thus claim 19 is rejected in a similar manner to claim 4.

As per claim 20, Francois, Akutagawa et al., and Sloan in combination teaches the product of claim 16, see discussion of claim 16. Furthermore, claim 20 is substantially similar to claim 5 thus claim 20 is rejected in a similar manner to claim 5.

Claims 3, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0262604 to Francois in view of U.S. 2020/0279339 to Akutagawa et al. further in view of U.S. Patent No. 5,911,132 to Sloan as applied to claim 1, and further in view of U.S. 2019/0272725 to Viklund et al.
As per claim 3, Francois, Akutagawa et al., and Sloan in combination teaches the method of claim 1, see discussion of claim 1. Francois further teaches:
--receiving symptom-correlated data indicative of the illness of the user from the plurality of IoT devices corresponding to the user via the network (see: paragraph [0124] where monitoring of blood pressure may detect the onset of prehypertension or may detect a trend towards prehypertension over a period of several months or more. Also see: paragraph [0128] where there may be a plurality of connected monitoring devices).
The combination may not further, specifically teach:
1) --identifying the plurality of IoT devices corresponding to the user based on a registration received from the user; and
2) -- Page 27 of 34connecting to the plurality of IoT devices corresponding to the user via a network.

Viklund et al. teaches:
1) --identifying the plurality of IoT devices corresponding to the user based on a registration received from the user; (see: paragraph [0114] where there are multiple IoT devices identified and registered as being connected with a user’s account) and
2) -- Page 27 of 34connecting to the plurality of IoT devices corresponding to the user via a network (see: paragraph [0114] where the plurality of user devices are connected to a single account).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) identify the plurality of IoT devices corresponding to the user based on a registration received from the user and 2)  Page 27 of 34connect to the plurality of IoT devices corresponding to the user via a network as taught by Viklund et al. in the method as taught by Francois, Akutagawa et al., and Sloan in combination with the motivation(s) of detecting a user’s activity (see: paragraph [0014] of Viklund et al.).

As per claim 14, Francois, Akutagawa et al., and Sloan in combination teaches the system of claim 12, see discussion of claim 12. Furthermore, claim 14 is substantially similar to claim 3 thus claim 14 is rejected in a similar manner to claim 3.

As per claim 18, Francois, Akutagawa et al., and Sloan in combination teaches the product of claim 16, see discussion of claim 16. Furthermore, claim 18 is substantially similar to claim 3 thus claim 18 is rejected in a similar manner to claim 3.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0262604 to Francois in view of U.S. 2020/0279339 to Akutagawa et al. further in view of U.S. Patent No. 5,911,132 to Sloan as applied to claim 1, further in view of U.S. 2010/0249531 to Hanlon et al. and further in view of U.S. 2019/0198169 to T et al.
As per claim 6, Francois, Akutagawa et al., and Sloan in combination teaches the method of claim 1, see discussion of claim 1. Francois further teaches:
--detecting that symptom-correlated data corresponding to the user exceeded a first defined illness symptom threshold level; (see: paragraph [0154] where there is tracking of a level of severity for a particular symptom over time. Particular responses (indication of a level) may trigger additional questions).
Akutagawa et al. further teaches:
--reviewing entries in the electronic calendar of the user to identify critical upcoming events corresponding (see: paragraph [0087] where events in an electronic calendar are reviewed to identify critical events).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.
Francois, Akutagawa et al., and Sloan in combination may not further, specifically teach:
1) --reviewing information in the illness history of the user to identify typical illness recovery time, illness effect on productivity, and treatment effect on productivity corresponding to the user; and
2) --events corresponding to the user that are scheduled within the typical illness recovery time of the user.

Hanlon et al. teaches:
1) --reviewing information in the illness history of the user to identify typical illness recovery time, illness effect on productivity, and treatment effect on productivity corresponding to the user (see: paragraph [0083] where there is a predictive algorithm which can be executed to determine existing adverse health conditions, health indicators, and daily organizational behavior. Information on the typical illness recovery time (adverse health conditions and absenteeism), illness effect productivity (adverse health conditions and other organizational behaviors as defined in paragraph [0042] under productivity), and treatment effect on productivity (adverse health conditions and other organizational behaviors as defined in paragraph [0042] under productivity) is being reviewed by the predictive algorithm).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) review information in the illness history of the user to identify typical illness recovery time, illness effect on productivity, and treatment effect on productivity corresponding to the user as taught by Hanlon et al. in the method as taught by Francois, Akutagawa et al., and Sloan in combination with the motivation(s) of improving management of risk factors/adverse health conditions (see: paragraphs [0003]-[0004] of Hanlon et al.).

T et al. teaches:
2) --events corresponding to the user that are scheduled within the typical illness recovery time of the user (see: paragraph [0186] where there is determination of an event and the expected condition of the patient for that event, thus there is a determination of events which correspond to the recovery time of the user).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 2) events corresponding to the user that are scheduled within the typical illness recovery time of the user as taught by T et al. for the events as disclosed by Francois, Akutagawa et al., Sloan, and Hanlon et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Francois, Akutagawa et al., Sloan, and Hanlon et al. teaches of a determination of critical, upcoming events thus one could substitute wherein those events are events within a specific time period to obtain predictable results of identifying critical events. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0262604 to Francois in view of U.S. 2020/0279339 to Akutagawa et al. further in view of U.S. Patent No. 5,911,132 to Sloan as applied to claim 1, and further in view of U.S. 2010/0249531 to Hanlon et al.
As per claim 7, Francois, Akutagawa et al., and Sloan in combination teaches the method of claim 1, see discussion of claim 1. Francois further teaches:
--predicting a course of action for the user regarding the illness based on variables; (see: paragraphs [0094] and [0242] where patient data is taken into account and includes environmental conditions (crowdsourced data from the area surrounding the geolocation of the user) and the physiological data (history of illness of the user) and a recommended course of action is determined. The variables here are physiological data, environmental data, etc.)
--generating a recommendation for the user based on the course of action regarding the illness; (see: paragraphs [0094] and [0242] where patient data is taken into account and includes environmental conditions (crowdsourced data from the area surrounding the geolocation of the user) and the physiological data (history of illness of the user) and a recommended course of action is determined. The recommended course of action is the recommendation) and
--sending the recommendation regarding the illness to a client device of the user via a network (see: paragraph [0242] where a course of action is recommended and instructed to the patient (user). Also see: paragraph [0100] where the output may comprise of notifications or directions to the patient regarding management of the condition).
Akutagawa et al. further teaches:
--variables as critical upcoming events corresponding to the user (see: paragraph [0087] where there is a predicted course of action for the user based on the criticality of the upcoming events as well as other variables such as location).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute critical upcoming events corresponding to the user as taught by Akutagawa et al. for the variables as disclosed by Francois since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Francois teaches of predicting courses of action based on variables thus one could substitute those variables with other variables to obtain predictable results of using variables to predict a course of action. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).
Francois, Akutagawa et al., and Sloan in combination may not further, specifically teach:
1) --variables as identified typical illness recovery time, illness effect on productivity, and treatment effect on productivity.

Hanlon et al. teaches:
1) --variables as identified typical illness recovery time, illness effect on productivity, and treatment effect on productivity (see: paragraph [0083] where there is a predictive algorithm which can be executed to determine existing adverse health conditions, health indicators, and daily organizational behavior. Information on the typical illness recovery time (adverse health conditions and absenteeism), illness effect productivity (adverse health conditions and other organizational behaviors as defined in paragraph [0042] under productivity), and treatment effect on productivity (adverse health conditions and other organizational behaviors as defined in paragraph [0042] under productivity) is being reviewed by the predictive algorithm).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute critical upcoming events corresponding to the user as taught by Hanlon et al. for the variables as disclosed by Francois, Akutagawa et al., and Sloan in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Francois, Akutagawa et al., and Sloan teaches of predicting courses of action based on variables thus one could substitute those variables with other variables to obtain predictable results of using variables to predict a course of action. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0262604 to Francois in view of U.S. 2020/0279339 to Akutagawa et al. further in view of U.S. Patent No. 5,911,132 to Sloan as applied to claim 1, and further in view of U.S. 2016/0004834 to Criner.
As per claim 8, Francois, Akutagawa et al., and Sloan in combination teaches the method of claim 1, see discussion of claim 1. Francois further teaches:
--monitoring received symptom-correlated data related to the illness of the user from the plurality of IoT devices corresponding to the user to identify symptom changes (see: paragraph [0006] where there is monitoring of a patient’s health status to identify changes in status. These status changes are indicative of symptom changes).
The combination may not further, specifically teach:
1) --determining whether a symptom change has occurred based on the monitoring; and
2) --responsive to determining that a symptom change has occurred based on the monitoring, determining whether the symptom change is an increase in symptom severity above a second defined illness symptom threshold level.

Criner teaches:
1) --determining whether a symptom change has occurred based on the monitoring; (see: paragraph [0062] where there is monitoring and determining of changes in symptoms from a base value) and
2) --responsive to determining that a symptom change has occurred based on the monitoring, determining whether the symptom change is an increase in symptom severity above a second defined illness symptom threshold level (see: paragraph [0062] where there may be a determined increase in a severity of a symptom if it is above a certain threshold).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) determine whether a symptom change has occurred based on the monitoring and 2) responsive to determining that a symptom change has occurred based on the monitoring, determine whether the symptom change is an increase in symptom severity above a second defined illness symptom threshold level as taught by Criner in the method as taught by Francois, Akutagawa et al., and Sloan in combination with the motivation(s) of decreasing the severity of exacerbations and improving daily symptom control (see: paragraph [0038] of Criner).

As per claim 9, Francois, Akutagawa et al., Sloan, and Criner in combination teaches the method of claim 8, see discussion of claim 8. Francois further teaches:
--responsive to determining that the symptom change is an increase in symptom severity above the second defined illness symptom threshold level, sending an alert to an emergency contact regarding the symptom change (see: paragraph [0023] where directions (an alert) are provided to the caregiver (emergency contact) in response to determination of an adverse change in health).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0262604 to Francois in view of U.S. 2020/0279339 to Akutagawa et al. further in view of U.S. Patent No. 5,911,132 to Sloan further in view of U.S. 2016/0004834 to Criner as applied to claim 8, and further in view of U.S. 2021/0183512 to Van Dusen.
As per claim 10, Francois, Akutagawa et al., Sloan, and Criner in combination teaches the method of claim 8, see discussion of claim 8. Francois further teaches:
--responsive to determining that the symptom change is not an increase in symptom severity above the second defined illness symptom threshold level, determining whether the symptom change is a new symptom (see: paragraphs [0176] and [0177] where there is a smart symptom tracker and that new symptoms may be entered in response to questions. The selection of a symptom would be a determination that there is a new symptom as the system responds to the selected symptoms).
The combination may not further, specifically teach:
1) --responsive to determining that the symptom change is a new symptom, performing an analysis of the crowdsourced data related to the illness of the user that was collected from the defined area surrounding the geolocation of the user; and
2) --Page 29 of 34determining whether occurrence of the new symptom is expected based on the analysis of the crowdsourced data related to the illness of the user.

Van Dusen teaches:
1) --responsive to determining that the symptom change is a new symptom, performing an analysis of the crowdsourced data related to the illness of the user that was collected from the defined area surrounding the geolocation of the user; (see: paragraph [0065] where there is an analysis and determination using population-based behavioral patterns to determine expected and unexpected symptoms. The population-based data here is similar to that of independent claim 1, and thus, may use similar references/citations) and
2) --Page 29 of 34determining whether occurrence of the new symptom is expected based on the analysis of the crowdsourced data related to the illness of the user (see: paragraph [0065] where there is an analysis and determination using population-based behavioral patterns to determine expected and unexpected symptoms).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) responsive to determining that the symptom change is a new symptom, perform an analysis of the crowdsourced data related to the illness of the user that was collected from the defined area surrounding the geolocation of the user and 2) Page 29 of 34determine whether occurrence of the new symptom is expected based on the analysis of the crowdsourced data related to the illness of the user as taught by Van Dusen in the method as taught by Francois, Akutagawa et al., Sloan, Criner in combination with the motivation(s) of monitoring patients and validating diagnoses (see: paragraph [0001] of Van Dusen).

As per claim 11, Francois, Akutagawa et al., Sloan, Criner, and Van Dusen in combination teaches the method of claim 10, see discussion of claim 10. Van Dusen further teaches responsive to determining that the occurrence of the new symptom is not expected based on the analysis of the crowdsourced data related to the illness of the user, sending an alert to an emergency contact regarding the symptom change (see: paragraph [0047] where an alert is generated to the care provider regarding the deviation from the patient behavioral pattern baseline/physiological change) and recording the symptom change in the illness history of the user (see: paragraph [0023] where data recorded by the monitoring device (which includes the symptom data) is stored).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 10, and incorporated herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/EVANGELINE BARR/Primary Examiner, Art Unit 3626